DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 3-9, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Redmond et al. (US 2017/0258498 A1) in view of Wallenstein et al. (US 2011/0106172 A1).
Claim 1. Redmond et al. disclose a fixation device (anchor device 310) comprising: a cannula (outer anchor 326) defining a bore (channel 398) therethrough; a shaft (inner anchor 322 and carriage housing 3122) including a proximal portion (see portions of inner anchor 322 and carriage housing 3122 disposed within outer anchor 326 as shown in Fig. 12) disposed within the bore of the cannula, and central and distal portions (see Fig. 12 inset) extending distally from the cannula, the proximal portion including a threaded inner surface (threaded inner surface 3210) defined therein, the shaft including blades (engagement members 3134) disposed within the central portion and distal of the cannula, the blades movable between a closed position (see Fig. 16) in which the blades are disposed within the shaft and an open position (see Fig. 12) in which the blades extend laterally through the shaft; and a post (actuator 3126) including a threaded outer surface (threaded surface 3214) threadingly engaged with the threaded inner surface of the shaft, the post movable longitudinally within the shaft to transition the blades between the closed and open positions (see para. 0100 and Figs. 12 and 16) (Figs. 8-25). 
[AltContent: textbox (Distal Portion)][AltContent: textbox (Central Portion)]













Claim 3. Redmond et al. disclose wherein the central portion of the shaft defines blade openings (apertures 3114 and 3138) therein and, when the blades are disposed in the open position, each of the blades extends through one of the blade openings (Figs. 8-25). 
Claim 4. Redmond et al. disclose wherein the central portion of the shaft includes spines (see Fig. 17 inset) disposed in opposed relation relative to each other and extending longitudinally between the proximal and distal portions of the shaft (Figs. 8-25). 
Claim 5. Redmond et al. disclose wherein the central portion of the shaft includes ledges (see Fig. 17 inset) that laterally interconnect the spines (Figs. 8-25). 
Claim 6. Redmond et al. disclose wherein, when the blades are disposed in the closed position, a portion of each of the blades rests against the respective ledge disposed distal of the blade (see Fig. 17) (Figs. 8-25). 
Claim 7. Redmond et al. disclose wherein each blade includes a body portion (remainder of blade not identified as “wing portion” in Fig. 17 inset) defining an opening (opening that receives pin 3182) therethrough and a wing portion (see Fig. 17 inset) extending from the body portion (Figs. 8-25). 
Claim 8. Redmond et al. disclose wherein each blade includes a notch (see Fig. 17 inset) extending from the body portion, the notch configured to inhibit rotation of the blade when the blade reaches the open position (Figs. 8-25). 
[AltContent: textbox (Spine (other on opposite side))][AltContent: textbox (Ledge)][AltContent: textbox (Ledge)][AltContent: textbox (Notch)][AltContent: textbox (Notch)][AltContent: textbox (Wing Portion)][AltContent: textbox (Wing Portion)]








Claim 9. Redmond et al. disclose a pin (pin 3182) extending through the openings defined in the body portions of the blades, the blades rotatable around the pin (Figs. 8-25). 
Claim 15. Redmond et al. disclose a method of securing a fixation device to osseous tissue (see abstract), comprising: inserting a shaft (inner anchor 322 and carriage housing 3122) and a cannula (outer anchor 326) of a fixation device (anchor device 310) into an insertion hole in osseous tissue (see abstract), the fixation device disposed in a closed position (see Fig. 16) in which blades (engagement members 3134) are disposed within the shaft distal of the cannula; and applying a force to a post (actuator 3126) of the fixation device to move the post distally, the post engaged with and longitudinally movable relative to the shaft such that distal movement of the post relative to the shaft causes the fixation device to transition from the closed position to an open position (see Fig. 12) in which the blades extend laterally through the shaft and engage the osseous tissue (see para. 0100) (Figs. 8-25). 
Claim 16. Redmond et al. disclose wherein applying the force to the post includes rotating the post relative to the shaft (see para. 0100), the post and the shaft threadingly engaged with each other (threaded inner surface 3210 of carriage housing 3122 and threaded surface 3214 of actuator 3126) (Figs. 8-25). 
Claim 17. Redmond et al. disclose wherein applying the force to the post includes inserting an engagement tip (see “tip of expansion member” in para. 0100) of a driving instrument (see “expansion member” in para. 0100) into an opening (see opening in cap portion 3222 in Fig. 19; see also “grooves” in para. 0099) defined in a head (cap portion 3222) of the post (Figs. 8-25). 
Claim 18. Redmond et al. disclose applying a force to the post to move the post proximally relative to the shaft to cause the fixation device to transition from the open position back to the closed position (see para. 0100) (Figs. 8-25). 
Claim 19. Redmond et al. disclose applying a rotational force to the cannula to engage helical threads (threaded outer surface 3102) disposed on an outer surface of the cannula with the osseous tissue (see para. 0091) (Figs. 8-25). 
Redmond et al. fail to disclose that the cannula is tapered (claims 1 and 15) and that the pin includes pins (claim 9). 
Wallenstein et al. teach a fixation device (bone screw 10) comprising: a tapered cannula (head 200) with a tapered thread (threading 222) (see para. 0038); a shaft (shank 100); and a post (rod member 300) (Figs. 1 and 6).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the cannula of Redmond et al. such that it is tapered (claims 1 and 15), as suggested by Wallenstein et al., as it is well-known that such a taper allows for a more secure engagement with the bone.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the pin to include pins (claim 9) that can be coaxial with each other such that each extends through one of the openings in engagement members 3134, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
2 is rejected under 35 U.S.C. 103 as being unpatentable over Redmond et al. (US 2017/0258498 A1) in view of Wallenstein et al. (US 2011/0106172 A1) as applied to claim 1 above, and further in view of Callahan et al. (US 7,635,379 B2).
Redmond et al. and Wallenstein et al. fail to teach a snap ring disposed within an annular groove defined in the bore of the tapered cannula and an annular groove defined in an outer surface of the shaft (claim 2). 
	However, it is noted that Redmond et al. disclose that the bore of the cannula includes surface features (threaded inner surface 374) that engage with surface features (threaded outer surface 350) of an outer surface of the shaft, wherein the engaging surface features allow for rotation between the shaft and cannula and act to secure the shaft to the cannula (Figs. 8-25).
	Callahan et al. teach that a cannula (ball 236) includes a surface feature in the form of an annular groove (internal ring groove 279) that engages with a surface feature in the form of an annular groove (external ring groove 277) of a shaft (screw 216) via a snap ring (snap ring 273) disposed in the annular grooves of the cannula and shaft to secure the shaft to the cannula (see col. 19, ll. 42-50) (Figs. 24a-c).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the engagement between the cannula and shaft of Redmond et al. such that the engagement occurs via a snap ring disposed within an annular groove defined in the bore of the tapered cannula and an annular groove defined in an outer surface of the shaft (claim 2), as suggested by Callahan et al., as such is a simple substitution of one means for securing the shaft to the cannula for another.  Note that, in view of such a modification, the cannula of .
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Redmond et al. (US 2017/0258498 A1) in view of Wallenstein et al. (US 2011/0106172 A1) as applied to claim 19 above, and further in view of Abdou (US 2004/0133207 A1).
Redmond et al. in view of Wallenstein et al. fail to teach wherein applying the rotational force to the tapered cannula includes inserting tabs of an insertion instrument into cut-outs defined in a proximal end of the tapered cannula (claim 20).
	However, it is noted that Redmond et al. disclose that an insertion instrument (see “cannula” in para. 0104) is coupled to a proximal end of the cannula via a key lock (see para. 0104) (Figs. 8-25).

    PNG
    media_image5.png
    392
    282
    media_image5.png
    Greyscale
[AltContent: connector][AltContent: textbox (Tab)][AltContent: connector][AltContent: textbox (Cut-Out)]	Abdou teaches that an insertion instrument (proximal segments 130) is coupled to a tapered component (distal segment 120) via a key lock (see para. 0055), wherein the insertion instrument includes a tab (see Fig. 5 inset; see also key 170 in para. 0055) inserted into a cut-out (see Fig. 5 inset; see also receptacle 172 in para. 0055) in the tapered component to serve as the key lock (Fig. 5).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the insertion instrument to include tabs claim 20), as suggested by Abdou, as such is a known configuration of a key lock.

Allowable Subject Matter
Claims 10-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIANNA NANCY HARVEY whose telephone number is (571)270-3815. The examiner can normally be reached Mon.-Fri. 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571)272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JULIANNA N HARVEY/Primary Examiner, Art Unit 3773